



Exhibit 10.13


CHANGE IN CONTROL SEVERANCE AGREEMENT

        THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is made
and entered into as of August 10, 2009 by and between Semitool, Inc., a Montana
corporation (the “Company”), and Larry Viano, Vice President and Chief Financial
Officer (“Executive”).


RECITALS

        A.       The Company has determined that it is in its best interests,
and the best interests of its shareholders, to retain the continued dedication
of Executive to the Company so that the Executive is encouraged not to base
decisions related to his/her continued employment on the effect, if any, of any
possible Change in Control (as defined herein).

        B.       To reduce any personal uncertainties to Executive associated
with continued employment in the event of a Change in Control, and to encourage
Executive’s dedication to the Company currently, the Company wishes to provide
Executive with compensation and benefits upon a Change in Control in amounts
that are competitive with those of similarly situated executives at comparable
businesses, subject to the terms of this Agreement.


AGREEMENT

    1.        Definitions. Capitalized terms used herein have the meanings
ascribed to them in Appendix A hereto.

    2.        Change in Control Severance Benefits; Retention Benefits.

    2.1       Severance Benefits upon Change in Control Termination. Upon a
Change in Control Termination the Company shall provide Executive the following
benefits:


    (a)        The Company shall pay to Executive a cash lump sum, within 30
days after the Termination Date, an amount equal to two (2) multiplied by the
Executive’s highest annual base salary received over the preceding 3-year
period;


    (b)        For a period of eighteen (18) months following the Termination
Date, the Company shall continue all health insurance, disability and life
insurance benefits to Executive and his/her family, in amounts at least equal to
those which would have been provided in accordance with plans and programs that
continue in place at the Company for employees of Executive’s level (or if no
employee continues with the Company at Executive’s level, then at the level of
coverage provided comparable employees at a parent or affiliate entity of the
Company), provided that, if Executive becomes reemployed with another employer
and is actually covered (and not merely eligible for coverage) by that
employer’s comparable programs, then the benefits described herein shall be
secondary to those provided under such other coverage; and


--------------------------------------------------------------------------------


    (c)        All outstanding unvested equity rights Executive holds as of the
Termination Date will accelerate and be fully vested as of the Termination Date,
all blackout periods, conditions or restrictions for the exercise of any options
or disposition of any restricted stock granted to Executive shall terminate, all
options shall remain exercisable until the expiration of ten (10) years from the
Grant Date (but not longer than the original Expiration Date (as such terms are
defined in the applicable option agreements)), and the restricted stock shall be
transferred to Executive as soon as reasonably practicable thereafter.


    2.2       Termination for Cause or Other than Good Reason. If the Company
terminates Executive’s employment for Cause or Executive voluntarily terminates
employment under circumstances that do not constitute a Good Reason Termination,
then this Agreement shall terminate without further obligations to the
Executive.


    3.        Compensation Limitation. The parties agree and acknowledge that
their intent is that benefits under this Agreement shall not constitute an
“excess parachute payment” under § 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), which would trigger an excise tax under Code § 4999. To
give effect to that intent, and notwithstanding any other provision of this
Agreement to the contrary, the parties specifically agree that the maximum
benefits payable under this Agreement shall not exceed 2.99 multiplied by
Executive’s “base amount,” as defined in Code § 280G.

    4.        Withholding Taxes. In connection with payments under this
Agreement, the Company shall withhold any income and employment taxes required
under applicable law.

    5.        Governing Law and Jurisdiction. This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Montana. The parties agree that the state courts of Montana shall have exclusive
jurisdiction over any dispute between the parties not otherwise amicably
resolved.

    6.        No Set-off; No Duty of Mitigation. There shall be no right of
setoff or counterclaim with in respect to any actual or alleged claim, debt or
obligation, against any payments or benefits required to be made or provided to
Executive under this Agreement. Except as herein otherwise expressly provided,
in the event of any termination of Executive’s employment, Executive shall be
under no obligation to seek other employment and shall be entitled to all
payments or benefits required to be made or provided to Executive hereunder,
without any duty of mitigation of damages and regardless of any other employment
obtained by Executive.

    7.        Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements, understandings and arrangements, both oral and
written, between the parties hereto with respect to such subject matter. This
Agreement my not be modified in any way, unless by a written instrument signed
by both the Company and the Executive.

--------------------------------------------------------------------------------

    8.        Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and assigns.

    9.        Section Headings. The section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

    10.       Amendment; Modification; Waiver. No amendment, modification or
waiver of the terms of this Agreement shall be valid unless made in writing and
duly executed by the Company and Executive.

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first above written.

SEMITOOL, INC.


By:        /s/Raymon Thompson
——————————————————————
Name:    Raymon Thompson
Title:      Chairman and Chief Executive Officer




EXECUTIVE


By:        /s/Larry Viano
——————————————————————
Name:    Larry Viano
Title:      Vice President and Chief Financial Officer


--------------------------------------------------------------------------------

APPENDIX A

        “Cause” shall mean that the Company’s termination of Executive’s
employment is for any of the following reasons:

    (a)        Executive’s willful misconduct or gross negligence in performance
of his duties, including Executive’s refusal to comply in any material respect
with the reasonable and legal directives of the Company’s Board of Directors, so
long as such directives are not inconsistent with the Executive’s position and
duties, and such refusal to comply is not remedied within 20 working days after
written notice from the Board of Directors, which written notice states that
failure to remedy his conduct shall result in termination for Cause; provided
that any act, or failure to act, based on authority given pursuant to a
resolution duly adopted by the Board of Directors or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, in good faith and in the best interest of the Company and shall not be
deemed to constitute “Cause”; or


    (b)        Executive’s conviction of a felony or a crime involving moral
turpitude, or, if based upon substantial evidence in the reasonable good faith
business judgment of the Company’s Board of Directors, Executive’s commission of
fraud, theft, or embezzlement against the Company.


        “Change in Control” shall mean the occurrence of any of the following
events:

    (a)        The Company is merged, consolidated or reorganized into or with
another entity, after which the holders of voting securities of the Company
immediately prior to such transaction, including voting securities issuable upon
exercise or conversion of options, warrants or other securities or rights, hold
(directly or indirectly) less than a majority of the combined voting power of
the then-outstanding securities of the surviving entity;


    (b)        A sale of the stock of the Company, after which the holders of
voting securities of the Company immediately prior to such sale, including
voting securities issuable upon exercise or conversion of options, warrants or
other securities or rights, hold (directly or indirectly) less than a majority
of the combined voting power of the Company; or


    (c)        The Company sells or otherwise transfers all or substantially all
of its assets to any other entity, after which the holders of voting securities
of the Company immediately prior to such sale, including voting securities
issuable upon exercise or conversion of options, warrants or other securities or
rights, hold (directly or indirectly) less than a majority of the combined
voting power of the then-outstanding securities of the purchasing entity.


        “Change in Control Period” shall mean the period commencing on the
Effective Date and ending upon the completion of 24 consecutive months following
the Effective Date.

--------------------------------------------------------------------------------

        “Change in Control Termination” shall mean (i) a Good Reason Termination
(as defined below) or (ii) the Company terminates Executive’s employment, within
the Change of Control Period, other than for Cause (as defined below), death or
permanent and total disability.

        “Effective Date” shall mean the first date on which a Change in Control
(as defined above) occurs. If Executive’s Termination Date (as defined below) is
prior to the date on which the Change in Control occurs, and if Executive
reasonably demonstrates that his termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect the
Change in Control, or (ii) otherwise arose in connection with or in anticipation
of the Change in Control, then for all purposes of this Agreement the “Effective
Date” shall mean the date immediately prior to Executive’s Termination Date.

        “Good Reason Termination” shall mean Executive’s voluntary termination
of his employment with the Company after a Change in Control in one or more of
the following circumstances:

    (a)        After an assignment to Executive of any duties inconsistent in
any respect with his position (including status, offices, titles and reporting
requirement), authority, duties or responsibilities or any other action by the
Company which results in a diminution in Executive’s position, authority, duties
or responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and that is remedied by the Company
promptly after receipt of notice thereof given by Executive;


    (b)        After decrease in Executive’s salary or benefits, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by Executive, or a decrease in qualified retirement plan or health insurance
benefits in conjunction with a plan change needed to enable the plans to satisfy
IRS requirements or bring the benefits in line with benefits available to
executives of an acquiring entity; or


    (c)        After Company requires Executive to be based at any office or
location which is outside of a 50-mile radius of his current job location or
residence, other than for reasonable travel required by the Company.


        “Termination Date” shall mean the date on which Executive’s employment
with the Company terminates.